Citation Nr: 0907862	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
degenerative arthritis of the lumbar spine, with L4-5 
radiculopathy.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, with L4-5 radiculopathy, 
currently rated as 40 percent disabling.  

3.  Entitlement to a compensable rating for a perforated 
tympanic membrane of the left ear. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and August 2006 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the Veteran's 
claims for service connection for a bilateral hip disability 
(claimed as hips condition), to include as secondary to 
service-connected degenerative arthritis of the lumbar spine, 
with L4-5 radiculopathy, an increased rating for degenerative 
arthritis of the lumbar spine, with L4-5 radiculopathy, 
currently rated as 40 percent disabling, and a compensable 
rating for a perforated tympanic membrane of the left ear 
(claimed as perforated left eardrum). 


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability first manifested 
many years after his separation from service and is not shown 
to be related to his service or to any aspect thereof, 
including his service-connected degenerative arthritis of the 
lumbar spine, with L4-5 radiculopathy.

2.  VA scheduled the Veteran for examinations in connection 
with his service connection and increased rating claims. The 
report of contact shows that the Veteran cancelled the 
examinations scheduled for March 10 and March 24, 2006, and 
requested that they be rescheduled. VA rescheduled another 
examination for May 9, 2008, and was advised by VA that his 
appearance at this examination was necessary to adjudicate 
his claims.

3.  The Veteran demonstrated good cause for his failure to 
report for the VA examinations scheduled for March 10 and 
March 24, 2006.

4.  The Veteran did not demonstrate good cause for his 
failure to report for the May 9, 2006, examination.

5.  The Veteran's perforated tympanic membrane of the left 
ear is assigned the maximum rating available under Diagnostic 
Code 6211 and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or the result of his service-connected 
degenerative arthritis of the lumbar spine, with L4-5 
radiculopathy.  38 U.S.C.A. §§ 1131; 5107 (West 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  The Veteran's claim for an increased rating for 
degenerative arthritis of the lumbar spine, with L4-5 
radiculopathy must be denied as a matter of law.  38 C.F.R. § 
3.655 (2008).

3.  The criteria for a compensable rating for a perforated 
tympanic membrane of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2008); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code (DC) 6211 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

Here, the Veteran contends that his bilateral hip disability 
developed as a result of the degenerative arthritis of the 
lumbar spine, for which he has been service connected since 
January 1980.  

The Veteran's service treatment records are negative for any 
complaints or clinical findings of hip problems.  Those 
records indicate that the Veteran was diagnosed for 
degenerative joint disease of the lumbar spine and 
Scheuermann's diseases, which led a Medical Evaluation Board 
to recommend him for discharge from active duty in August 
1979.  However, no mention was made of any clinical 
manifestations related to the Veteran's hips.  The Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
bilateral hip disability.  38 C.F.R. § 3.303(b). 

Here, the earliest post-service clinical evidence of hip 
problems are private medical records, dated in February 1996, 
reflecting subjective complaints of right hip pain.  A 
Magnetic Resonance Imaging (MRI) examination revealed "some 
question of a small spur in the acetabulum" of the right hip 
as well as a slight increase in the amount of fluid in the 
right hip joint, which the Veteran's treating physician 
indicated could be associated with synovitis.  However, MRI 
findings did not suggest aseptic necrosis, bone injury, or 
metastatic disease.  The Veteran continued to seek private 
medical treatment for right hip pain and in March 1996 was 
diagnosed with isolated arthritis of the right hip.  In terms 
of the Veteran's medical history, it was noted that he had 
suffered a compression fracture of the L-3 vertebra as a 
teenager, which gave "him a problem now and then."  
Significantly, however, it was also noted that that prior 
lumbar spine problem did not "appear to have any relation to 
the present problem" involving his right hip.   

VA medical records indicate that in May 1996, the Veteran 
underwent an  arthrogram that revealed an infected girdle 
stone in his right hip.  The Veteran was subsequently 
diagnosed with septic arthritis of the right hip and admitted 
to the VA orthopedic service for surgery (placement of a 
central venous line and arthrotomy of the right hip with 
resection arthoplasty and synovectomy with placement of an 
antibiotic).  He spent six weeks in the VA hospital, where he 
was noted to progress well with physical therapy and crutch 
gait training.  Following his hospital discharge in July 
1996, he was seen periodically at the VA orthopedic clinic on 
an ongoing basis.  Due to continued hip pain, he was re-
hospitalized in October 1996 and underwent repeat hip 
aspiration, which revealed a penicillin-resistant staph 
infection.  The Veteran subsequently had additional surgery 
for the incision and drainage of his septic right hip, the 
removal of a spacer, the placement of a left subclavian 
central venous line, and the administration of antibiotics.  

Following the Veteran's initial treatment for right hip 
problems, he was afforded a VA examination in October 1996 in 
which the examiner noted the Veteran's history of in-service 
degenerative joint disease of the lumbar spine and 
Scheuermann's diseases.  The examiner also noted that the 
Veteran had recently undergone surgery to treat his right hip 
septic arthritis.  Significantly, however, even though the 
Veteran had not yet filed a formal claim for service 
connection for a hip disability, the examiner expressly 
opined that, based on the clinical evidence of record, it was 
less likely than not that the Veteran's service-connected 
lumbar spine disorder had created the current problems 
involving his right hip.

The record shows that in July 1997, the Veteran had a total 
right hip replacement and afterwards was afforded continued 
wound care and physical therapy.  

Social Security Administration (SSA) records dated from 
February 1996 to June 2006 show that the Veteran was awarded 
disability benefits, effective in February 1996, due to 
septic arthritis of the right hip and a back disorder.  Those 
SSA records indicate that the Veteran has continued to 
undergo medical treatment and surgery for his right hip 
condition and has also been treated for osteoarthritis and 
other degenerative changes of the left hip.  Significantly, 
however, none of the Veteran's private or VA medical 
providers have related his right or left hip problems to his 
service-connected lumbar spine disability or otherwise to 
service.  

The Veteran was scheduled to undergo VA examinations to 
address his service connection and increased rating claims in 
March 2006.  However, he notified VA that he would be unable 
to report for the examinations scheduled on March 10 and 
March 24, 2006, as those dates fell on a Friday and he was 
dependent on transportation in a Disabled American Veterans 
(DAV) van, which only operated on Tuesdays and Thursdays.  
Consequently, the RO rescheduled the Veteran for a VA 
examination on May 9, 2006 (a Tuesday).  However, the Veteran 
notified the RO that he would not be able to attend that 
examination, either, due to unspecified "transportation 
issues."  He did not request a follow-up examination.  
Consequently, any additional information or evidence that 
might have been elicited in support of the Veteran's service 
connection claim in the course of the May 9, 2006, 
examination was not obtained because of his decision not to 
cooperate.  In this regard, the Board reminds the Veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, that claim 
shall be denied.  Id.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that, even though the October 1996 VA 
examination was undertaken before the Veteran filed his claim 
for service connection for a bilateral hip disability, the VA 
examiner's conclusion that the Veteran's current hip problems 
did not result from his service-connected lumbar spine 
disability, is both probative and persuasive as it was based 
on the examiner's thorough and detailed examination of the 
Veteran and claims folder.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Further, the Board notes that the VA 
examiner's opinion is consistent with both the prior and 
subsequent medical evidence, none of which suggests that the 
Veteran's bilateral hip problems are in any way related to 
his service-connected degenerative arthritis of the lumbar 
spine with L4-5 radiculopathy.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for a 
bilateral hip disability.  There is no competent evidence 
indicating that it is at least as likely as not that a 
medical nexus exists between the Veteran's currently 
diagnosed hip problems and his service-connected degenerative 
arthritis of the lumbar spine with L4-5 radiculopathy.  
Indeed, that evidence weighs against such a finding, as the 
October 1996 VA examiner specifically found that it was less 
likely than not that the Veteran's septic arthritis of the 
right hip was related to lumbar spine disability.  Moreover, 
the record is otherwise negative for any clinical evidence 
relating the Veteran's bilateral hip problems to his service-
connected disability.  Accordingly, the Board finds that 
service connection for the Veteran's bilateral hip disability 
is not warranted on a secondary basis.

As to whether service connection is warranted on a direct or 
presumptive basis, the first clinical evidence of hip 
problems is dated in February 1996, more than 16 years after 
the Veteran's separation from service, and he does not 
contend otherwise.  Moreover, there is no competent evidence 
establishing a nexus between the Veteran's service and his 
current bilateral hip problems.  As noted above, neither the 
October 1996 VA examiner nor any of the Veteran's other 
medical providers have found a correlation between his 
bilateral hip disability and service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the Board finds that the evidence is against a 
finding of a nexus between service and the Veteran's 
bilateral hip disability, and that service connection 
therefore is not warranted on a direct basis.  Nor is there 
any objective clinical evidence of record showing that any 
hip condition manifested to a compensable degree within one 
year following the Veteran's separation from service.  
Therefore, presumptive service connection is not warranted 
under 38 C.F.R. § 3.309(a).

The Board has considered the Veteran's assertions that his 
bilateral hip problems are related to his period of active 
service, including to his service-connected lumbar spine 
disability.  To the extent that the Veteran ascribes his 
current condition to a service-connected disability, however, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that a Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 C.F.R. § 3.159 (2008).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's bilateral hip 
problems first manifested years after service and are not 
related to his active service, to any incident therein, or to 
any service-connected disability.  As the preponderance of 
the evidence is against the Veteran's claim for service 
connection, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities, which are based, as 
far as practically can be determined, on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  When rating a service- connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2008).

A.  Degenerative Arthritis of the Lumbar spine, With L4-5 
Radiculopathy

Service connection for this disability has been in effect 
since January 1980, and entitlement to the current 40 percent 
evaluation had already been established when the Veteran 
filed this claim seeking an increased rating.  As such, this 
is not an original claim.  Instead, it is one seeking an 
increased rating for a previously service-connected 
disability.

As noted above, regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. 38 C.F.R. § 3.655(a).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. 38 C.F.R. § 3.655(a). When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.

As discussed above, the Veteran provided good cause for his 
failure to appear for the VA examinations scheduled for 
Friday, March 10, 2006, and Friday, March 24, 2006, 
specifically citing his reliance on transportation in a DAV 
van, which only operated on Tuesdays and Thursdays.  However, 
after the RO subsequently scheduled the Veteran for an 
examination on Tuesday, May 9, 2006, he again failed to 
report, this time without providing good cause.  Nor did he 
indicate any willingness to report for another examination.  
As noted above, '[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied, unless the appellant has good cause for his failure 
to appear.'  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, the claim must be 
denied.  Furthermore, as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that, in the future, a claim for an 
increased rating for this disability may be considered, among 
other things, on a showing that he is willing to report for 
an examination. At present, however, there is no basis upon 
which to grant the benefit sought on appeal.

B.  Perforated Tympanic Membrane of the Left Ear

The Veteran's perforated tympanic membrane of the left ear is 
currently assigned a noncompensable rating pursuant to 38 
C.F.R. § 4.87, DC 6211.  That is the maximum rating available 
in the Rating Schedule for a perforation of the tympanic 
membrane.  Consequently, there is no legal basis upon which 
to award a higher schedular rating.

The Board has examined the evidence of record and finds that 
there is also no evidence of record to support referral for 
consideration of an extraschedular rating because the 
evidence does not show marked interference with employment or 
frequent hospitalization.  38 C.F.R. § 3.321(b).

Therefore the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating and that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the Veteran's claims for increased ratings 
for degenerative arthritis of the lumbar spine with L4-5 
radiculopathy and a left perforated tympanic membrane, 
because the application of the law to the undisputed facts is 
dispositive as to both those claims, no discussion of VA's 
duties to notify and assist is required. See Mason v. 
Principi, 16 Vet. App. 129 (2002). 

With respect to the Veteran's claim for service connection 
for a bilateral hip disability, the Board observes that RO 
sent correspondence in June 2005, February 2006, and April 
2006, VA informed him of the criteria.  Further, VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.  

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  VA has also provided 
the Veteran an examination, which, although not undertaken to 
directly address the issue on appeal, yielded clinical 
evidence that was relevant in deciding this claim.  Moreover, 
as noted above, VA has afforded the Veteran with multiple 
opportunities to undergo an additional VA examination, which 
he has declined.  The Veteran has not identified any 
additional evidence related to his claim for service 
connection for a left ankle condition.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hip disability is denied.

A compensable rating for a perforated left eardrum is denied.  

An increased rating for degenerative arthritis of the lumbar 
spine, with L4-5 radiculopathy, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


